Appeal by the defendant from a *645judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered August 30, 1988, convicting him of burglary in the first degree (three counts), robbery in the first degree (two counts), robbery in the second degree, and assault in the second degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention on appeal that he was deprived of the effective assistance of counsel. There is nothing in the record to support the defendant’s suggestion that counsel’s decision not to move to suppress identification testimony, and his advice to plead guilty, were not reasonable strategies under the circumstances, since he has advanced on appeal no colorable basis for a suppression hearing, and does not claim to be innocent (cf., People v Rivera, 71 NY2d 705; People v Baldi, 54 NY2d 137). Mangano, P. J., Kunzeman, Sullivan and Ritter, JJ., concur.